       Case 1:21-cv-01076-TCB Document 17-2 Filed 06/11/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

PATRICK HALEY, on behalf of
himself and all others similarly
situated,

       Plaintiff,                            Case No. 1:21-cv-01076-TCB

v.

DELTA AIRLINES, INC.,

         Defendant.

                             [PROPOSED] ORDER

      Upon consideration of Plaintiff’s motion to consolidate this action, Haley v.

Delta Airlines, Inc., 1:21-cv-01076 (Haley), with Reep v. Delta Airlines, Inc., 1:21-

cv-01005-TCB (Reep), the motion is hereby GRANTED. It is ORDERED that

Haley and Reep shall be consolidated pursuant to Rule 42(a)(2) of the Federal

Rules of Civil Procedure, and it is further ORDERED that:

      1. The Plaintiff in Reep shall not file a response to Defendant’s motion to

         dismiss, ECF No. 13, and the motion will be denied without prejudice as

         moot;

      2. The Plaintiffs in Haley and Reep shall file a consolidated amended

         complaint within 14 days of the entry of this Order;




                                         1
         Case 1:21-cv-01076-TCB Document 17-2 Filed 06/11/21 Page 2 of 2




     3. Defendant shall file an answer or otherwise respond to the amended

           consolidated complaint on or before 45 days after the filing of the

           amended complaint;

     4. If the Defendant files a motion in response to the consolidated amended

           complaint, Plaintiffs shall file their response on or before 45 days after

           the motion is filed;

     5. Defendant shall file any reply on or before 14 days after the Plaintiffs’

           response to Defendant’s motion is filed.



Dated:
                                                      Hon. Timothy C. Batten




                                           2
